Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-19 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al., US 2010/0176383 A1, hereinafter “Park”.
	Regarding claim 18, Park teaches a display (¶ 26) comprising: a light-emitting diode (fig. 2, element 130, ¶ 31) having an anode terminal (element 131, ¶ 37) and a cathode terminal (element 134, ¶ 37); a first semiconducting-oxide transistor having semiconducting oxide material formed in a first layer (element 120, ¶ 35) and having a first gate conductor (fig. 2, element 121, ¶ 35), wherein the first semiconducting-oxide transistor comprises a drive transistor coupled to the anode terminal of the light-emitting diode (¶ 37); and a second semiconducting-oxide transistor (element 110, ¶ 34) having (note that layer 112b of transistor 110 is on a different layer than element 122 of transistor 120 since 122 is layered directly on insulating layer 102 while element 112b is layered directly on another oxide layer 112a; furthermore, element 112a also reads on “having semiconducting material formed in a second layer different that the first” since it’s made of a material and formed at a separate instance as taught by figs. 4A and 4B) and having a second gate conductor (fig. 2, element 111, ¶ 42).

	Regarding claim 19, Park teaches that the first gate conductor and the second gate conductor are formed in the same gate layer (fig. 2, elements 111 and 121 are on the same gate layer, see ¶ 42).

	Regarding claim 21, Park teaches only one planarization layer formed between the anode terminal and the first gate conductor (fig. 2, element 103, ¶ 36).

	Regarding claim 22, Park teaches that the first layer is above or below the second layer (fig. 2, 112b is above 122).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Gupta et al., US 2015/0053935 A1, hereinafter “Gupta”.
	Regarding claim 20, Park teaches a first gate electrode formed below the semiconducting material of the first semiconducting-oxide transistor (see fig. 2, 121 is below 122); and a second gate electrode formed below the semiconducting material of the second semiconducting-oxide transistor (111 is below 112b), wherein the first gate electrode and the second gate electrode are formed in the same gate layer (fig. 2, elements 111 and 121 are on the same layer).
	Park does not specifically teach that the gate electrodes are metal.
	Gupta, however, teaches in fig. 4 and ¶ 41 a similar transistor layering as that of Park. Gupta further teaches that the gate electrode may be formed of metal.
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Park and Gupta. The references teach formation of transistors and Gupta further specifies the material suitable for forming the 

	Regarding claim 23, Park does not teach a storage capacitor having a first terminal formed in the same gate layer as the first gate conductor.
	Gupta, however, teaches in fig. 4 a storage capacitor (element 110) having a first terminal formed in the same gate layer as the first gate conductor (first terminal 96 is in the same layer as gate electrodes, also see ¶ 41).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Park and Gupta. Park teaches in ¶ 28 that each pixel includes a storage capacitor and Gupta further teaches the details of the placement of the electrodes of such a capacitor, motivating one of ordinary skill to make such a combination.

	Regarding claim 24, Park does not teach that the storage capacitor has a second terminal formed in a metal layer above the first terminal.
	Gupta teaches that the storage capacitor has a second terminal formed in a metal layer above the first terminal (see fig. 4, element 120, ¶ 42).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Park and Gupta. Park teaches in ¶ 28 that each pixel includes a storage capacitor and Gupta further teaches the details of the placement of the electrodes of such a capacitor, motivating one of ordinary skill to make such a combination.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903. The examiner can normally be reached weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEPEHR AZARI/Primary Examiner, Art Unit 2621